Citation Nr: 0412462	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-10 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to May 
1964.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died many years after service due to 
pancreatic carcinoma with metastases.

2.  At the time of his death, the veteran was service-
connected for the following conditions: psychophysiological 
musculoskeletal reaction, evaluated as 50 percent disabling; 
duodenal ulcer disease, evaluated as 40 percent disabling; 
and otitis externa, and scars of left wrist, eyebrow, and 
thigh, all rated as 0 percent disabling.

3.  The veteran's fatal carcinoma of the pancreas began many 
years after service and was not caused by any incident of 
service or by the established service-connected conditions.

4.  The established service-connected conditions did not play 
a role in his death.


CONCLUSION OF LAW

A service-connected disability did not cause the veteran's 
death or substantially or materially contribute to his death.  
The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. 1310 (West 
2002); 38 C.F.R. 3.312 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA
The VA has a duty to assist a clamant in the development of 
facts pertinent to the claim.  The Veterans Claims Assistance 
Act of 2000 (VCAA) redefines the obligations of the VA with 
respect to the duty to assist a claimant in obtaining 
evidence to substantiate a claim and includes an enhanced 
duty to notify a claimant and his or her representative, if 
any, as to the information and evidence necessary to 
substantiate and complete a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the rating decision, 
statement of the case, and supplemental statements of the 
case informed the claimant of the types of evidence needed to 
substantiate her claim.  In March 2002 the RO sent a letter 
to the claimant, and asked her to submit certain information, 
and informed her of the elements needed to substantiate her 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the claimant what evidence and information 
the VA would obtain.  Therefore, the Board finds that the 
VA's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the content of the March 2002 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the March 2002 letter to the claimant from the RO, the RO 
informed her that the VA must make reasonable efforts to help 
her get evidence necessary to support her claim.  She was 
told that the VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies, but that she 
was responsible for providing sufficient information to the 
VA to identify the custodian of any records.  She was 
notified that it was still her responsibility to make sure 
that these records were received by the VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  She 
was further notified, "You can help us with your claim by 
doing the following: telling us about any additional 
information or evidence that you want us to try to get for 
you."  It therefore appears that the all elements required 
for proper notice under the VCAA, to include the "fourth 
element" as set forth in Pelegrini, have been satisfied.  In 
this regard, and in any event, a recent opinion by the 
General Counsel's Office, it was determined that the 
Pelegrini Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  

The Board further notes that the March 2002 letter was sent 
to the claimant prior to the RO's decision that is the basis 
for this appeal.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  The claimant has reported that all medical 
evidence is in the veteran's claims file.  There is no basis 
for speculating that additional unobtained evidence exists 
that would be relevant to the claim being decided herein.  
The Board finds that the evidence, discussed infra, which 
includes, but is not limited to, medical evidence which shows 
treatment for his service-connected right wrist condition and 
a number of VA examinations warrants the conclusion that a 
remand for additional examination is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the claimant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the claimant has 
not been prejudiced by any failure of the VA in its duty to 
assist or notify, and that any such failure is no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II.  Background
The veteran's service medical records show no findings 
relative to neoplastic disease, and his March 1964 service 
separation examination noted that he had an active duodenal 
ulcer, but there were no findings that indicated that he had 
neoplastic disease or any abnormality of the pancreas.  

Numerous VA examinations and outpatient treatment records 
over the years prior to 2001 failed to suggest either 
neoplastic disease or any abnormality of the pancreas.  The 
last VA examination for his duodenal ulcer disease was in 
October 1997, and the diagnosis was history of duodenal 
ulcer, not documented on examination.

The veteran was admitted to a VA Medical center in June 2001 
due to acute pancreatitis that was considered secondary to 
hydrochlorothiazide biliary problems.  An abdominal CT scan 
suggested a mass at the pancreatic head.  He began to have 
various complications and had a downward course.  He expired 
in early July 2001.  The final diagnoses were 1.) Pancreas 
neoplasm; 2.) Atrial flutter; 3.) Bronchial asthma; 
4.) Diabetes mellitus; 5.) Acute pulmonary embolism; 6.) Deep 
vein thrombosis of the left ileo-femoral vein of the right 
femur.

An autopsy dated in August 2001 concluded that the veteran 
who had multiple medical conditions and was taking several 
medications was in his usual state of health until 2 months 
prior to admission at the VAMC when he developed abdominal 
pain associated with jaundice.  Upon admission he was 
initially considered to have acute pancreatitis superimposed 
on chronic pancreatitis.  An abdominal CT scan was suspicious 
for a pancreatic tumor mass.  His condition deteriorated 
rapidly and he died about 3 weeks after admission.  The 
findings at autopsy were a poorly differentiated 
adenocarcinoma of the head of the pancreas with metastasis to 
the liver and adjacent lymph nodes.  The lungs had severe 
pulmonary edema, congestion, and early bronchopneumonia.  
Vein thrombosis associated with malignancy of the pancreas 
was clinically and histologically observed.  The mitral valve 
showed old calcifications probably representing old 
endocarditis.  

The official certificate of the veteran's death shows that he 
died on July 7, 2001, of cardiopulmonary arrest due to 
pancreatic carcinoma with metastases.  Other conditions noted 
on the death certificate were a pulmonary embolism and 
bilateral pneumonia.  

III.  Analysis
To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service- connected condition. 38 C.F.R. § 3.310.

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death, 
and specifically that his duodenal ulcer disease contributed 
to his death.  During his lifetime, the veteran was service 
connected for the following conditions: psychophysiological 
musculoskeletal reaction, evaluated as 50 percent disabling; 
duodenal ulcer disease, evaluated as 40 percent disabling, 
and otitis externa and scars of left wrist, eyebrow, and 
thigh, all rated as 0 percent disabling.

The medical evidence shows that the veteran died in July 2001 
of carcinoma of the pancreas with metastases.  His fatal 
condition, pancreatic cancer, was not shown during his 
lengthy period of active duty (which ended in 1964), within 
the presumptive period after service, or for many years 
later.  Pancreatic cancer was first shown in 2001, 37 years 
after the veteran's service, and he died from this disease 
shortly after its discovery.  There is no basis for finding 
that the fatal pancreatic cancer was incurred in or 
aggravated by service.

The appellant argues that the veteran's service-connected 
duodenal ulcer disease was a contributory cause of death.  Of 
significance, the term hospitalization report, the autopsy 
report, and the official certificate of the veteran's death 
do not even mention his service-connected duodenal ulcer 
disease or any of the other service-connected conditions.  
Moreover metastatic cancer of the pancreas is such an 
overwhelming disease that death can be anticipated 
irrespective of his service-connected conditions, and there 
is no scintilla of medical evidence that any service-
connected condition had a material influence in accelerating 
death.

The weight of the credible medical evidence demonstrates that 
the veteran's fatal pancreatic cancer, which developed many 
years after service, was not caused by any service-connected 
condition; and that the established service-connected 
conditions (including duodenal ulcer disease) did not 
substantially or materially contribute to the veteran's 
death.

The veteran died from an overwhelming disease, metastatic 
pancreatic cancer, and such disease must be considered non-
service-connected.

The weight of the credible evidence establishes that a 
disability incurred in or aggravated by service did not cause 
or contribute to the veteran's death, and thus service 
connection for the cause of his death is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection for the cause of the veteran's death must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.

	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



